Citation Nr: 1437483	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-45 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II. 

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April and August 2009 rating decisions rendered by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which denied an increased rating for diabetes and special monthly compensation based on the need for regular aid and attendance or being housebound.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for glaucoma and peripheral neuropathy as secondary to diabetes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes the file contains a VA diabetes examination from March 2009, more than five years ago, and VA treatment records dated through March 2010.  A February 2010 VA progress note indicated that the Veteran's diabetes had worsened, but it was unclear to what extent.  The Veteran has also asserted complications from the Veteran's diabetes to include vision and neurological problems and reported outstanding treatment records from the Outpatient Clinic Winston Salem.  For these reasons, a remand is necessary for a new VA examination and in order to obtain outstanding treatment records.

The Veteran also asserts that he is entitled to special monthly compensation (SMC) due to the severity of his service-connected diabetes.  In light of the Veteran's complaints of increasing severity in his diabetes, the Board is of the opinion that a VA examination addressing whether he is need of aid and attendance or is housebound as a result of his service connected disabilities is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain any current VA outpatient treatment records. 

All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if any records are not available.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate examination to determine the current severity of his service-connected diabetes mellitus, type II, to include any visual or neurologic complications.  The claims file must be made available to the examiners in conjunction with the examinations.  All indicated testing must be conducted.  A complete rationale for all opinions must be provided.

3.  The examiner should also be afforded an appropriate examination to determine whether he is in need of aid and attendance or is housebound as a result of his service-connected disabilties.  The examiner should provide a rationale for any opinion reached.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



